To arrest judgment and grant a new trial upon conviction of manslaughter, because during the impanneling of the jury, the regular panel was exhausted and the court ordered that a certain *869number of good and lawful men be drawn from the several lists as returned from certain townships.
Order to show cause denied April 8, 1896.
Relator insisted that How. Stat., Sec. 7578, as amended in 1893, has no application to the case before the court; People vs. Jones, 24 M., 215; Wise vs. Lumber Co., 86 M., 40.
It appeared on the face of the order that it was entered by consent, but it was insisted that counsel could not waive such a substantial right, Swart vs. Kimball, 43 M., 443; People vs. Mangold, 71 M., 335; People vs. Jackson, 8 M., 110; Callanan vs. Port Huron Ry. Co., 61 M., 12.